UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 31, 2012 ATMI, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16239 06-1481060 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7 Commerce Drive, Danbury, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 794-1100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On May 31, 2012 at approximately 2:00 p.m. Eastern time, ATMI, Inc. (the “Company”) will be presenting at Cowen and Company’s 40th Annual Technology, Media & Telecom Conference. The slide presentation to be used by the Company at the conference is attached hereto as Exhibit 99.1. The information contained in this Item 7.01 and in Exhibit 99.1 is being furnished and not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, and shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Statements contained in the presentation attached as Exhibit 99.1 that relate to the Company’s future performance are forward-looking statements within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such statements are based on current expectations only and are subject to certain risks, uncertainties, and assumptions, including, but not limited to, changes in semiconductor industry growth (including, without limitation, wafer starts) or the Company’s markets; competition, problems, or delays developing, commercializing and delivering new products; customer-driven pricing pressure; potential loss of key customers; problems or delays in integrating acquired operations and businesses; uncertainty in the credit and financial markets; ability to protect the Company’s proprietary technology; and other factors described more fully in the Company’s Form 10-K for the year ended December 31, 2011, and other subsequent filings, including the Form 10-Q for the period ended March 31, 2012, filed with the Securities and Exchange Commission. Such risks and uncertainties may cause actual results to differ materially from those expressed in our forward-looking statements. The Company undertakes no obligation to update any forward-looking statements. Item 9.01. Financial Statements and Exhibits. The following exhibit is furnished as part of this report: (d)Exhibits. Exhibit No. Description Presentation by ATMI, Inc. on May 31, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATMI, Inc. (Registrant) May 31, 2012 /s/ TIMOTHY C. CARLSON (Date) Timothy C. Carlson Executive Vice President, Chief Financial Officer and Treasurer Exhibit Index Exhibit No. Description Presentation by ATMI, Inc. on May 31, 2012.
